Citation Nr: 1606882	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-35 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain with degenerative joint disease status post laminectomy L5-S1 and L4-S1.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1981.  He also had prior service with the Army National Guard and Army Reserve, include a period of active duty for training between August 1964 to March 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing in December 2015.  At the hearing, the record was held open for 60 days in order to provide the Veteran with an opportunity to submit additional evidence.  The Veteran subsequently submitted additional medical evidence in January 2016 that was accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are duplicative of the evidence in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran was last provided VA examinations in connection with his claims in January 2010.  The Board notes that a VA addendum opinion was provided regarding his claim for service connection for depression in May 2010; however, an additional VA examination was not provided at that time.  There is a suggestion that the service-connected disabilities have continued to worsen since that time.  Specifically, at the December 2015 hearing, the Veteran alleged that his disabilities have worsened since the VA examinations.  In particular, he testified that his back pain had increased and that he was scheduled for a laminectomy in December 2014, which had to be postponed due to his cancer.  See Brd. Hr. Tr. at 6-7.  Additionally, he testified that his depression has increased in severity.  See Brd Hr. Tr. at 15.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected depressive disorder and lumbar spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request all outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his depressive disorder.  The claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner must complete the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected psychiatric disability.  The examiner must provide a detailed explanation for any opinion rendered and provide specific examples if warranted.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the  service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.

The examiner must complete the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected lumbar spine disability.  The examiner must provide a detailed explanation for any opinion rendered and provide specific examples if warranted.  

In particular, the examiner must note any objective evidence of pain, excess fatigability, incoordination, and weakness, and any additional disability due to these factors, including additional loss of range of motion.  The examiner must also address any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion, identify any form of ankylosis, identify whether there are incapacitating episodes from intervertebral disc syndrome and if so, the total duration of incapacitating episodes during the past 12 months, and identify all neurological manifestations of the lumbar spine disability, and describe their respective severity.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

